OPINION
FARRIS, Justice.
A jury found the appellant, Loretta Green Harrison, guilty of the offense of theft of property valued between $750.00 and $20,000.00, TEX.PENAL CODE ANN. sec. 31.03(e)(4)(A) (Vernon Supp.1987), and assessed her punishment at fifteen years in the Texas Department of Corrections.
We affirm.
In three points of error, appellant complains of the jury instruction on parole eligibility. See TEX.CODE CRIM.PROC. ANN. art. 37.07, sec. 4 (Vernon Supp.1987). Appellant complains that the instruction violates the separation of powers doctrine of the Texas Constitution, is unconstitutionally vague and contradictory, and amounts to an ex post facto law in its application to appellant because her offense occurred pri- or to the enactment of article 37.07, section 4.
We begin by noting that appellant was afforded an opportunity to object to the charge and declined to do so. We further note that each of the three objections to the charge which are raised by appellant have been previously addressed and overruled. See Joslin v. State, 722 S.W.2d 725, 734-35 (Tex.App. —Dallas, 1986, no pet.); Spelling v. State, 719 S.W.2d 404, 410 (Tex.App.—Fort Worth 1986, review granted 1987); and Patton v. State, 717 S.W.2d 772, 780 (Tex.App. —Fort Worth 1986, pet. pending). Each of appellant’s points of error is overruled.
The judgment of the trial court is affirmed.